Citation Nr: 0513305	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1968 to 
November 1972 (including Vietnam service from August 1968 to 
March 1970 and September 1970 to August 1971).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
service connection for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Appellant has alleged that during his initial Vietnam tour of 
duty, he was exposed to combat, was a member of a long-range 
reconnaissance squad, and that he was next to his best friend 
when an enemy sniper bullet killed him.  See appellant's May 
2001 written statement.  

Appellant's service records indicate that he served in 
Vietnam from August 1968 to March 1970 and September 1970 to 
August 1971; that his military occupational specialties 
included rifleman during August and September 1968 
respectively with Companies D and E, 1st Battalion, 8th 
Infantry, 4th Infantry Division; that between November 1968 
and March 1970, he was a supply clerk and engineer equipment 
mechanic with the 285th Transportation Company; and that 
between September 1970 to August 1971, he was a cargo handler 
with the 567th Transportation Company.  His service records 
also indicate participation in numerous campaigns, including 
the TET 1969 Counteroffensive; that he received a Parachutist 
Badge; and that awards and decorations included a Bronze Star 
Medal.  However, there was no indication that the Bronze Star 
Medal was accompanied by a "V" device for valor.  It is the 
Board's opinion that the RO should attempt to obtain 
clarification from the service department or other sources as 
to whether the Bronze Star Medal was awarded for heroism or 
merely meritorious service.

Additionally, although a military support group provided 
certain written materials in an attempt to verify whether 
appellant's military units were exposed to combat in Vietnam, 
the extracts of Operational Reports-Lessons Learned that were 
provided either did not specifically pertain to the August 
and September 1968 period that appellant was assigned 
respectively to Companies D and E, 1st Battalion, 8th 
Infantry, 4th Infantry Division or did not specifically 
pertain at all to those units.  Said records also did not 
pertain at all to the remainder of his initial Vietnam tour 
of duty with the 285th Transportation Company.  Since the 
appellate issue involves service connection, verification of 
service stressors is critical.  Thus, the RO should have the 
military support group attempt to verify whether Companies D 
and E, 1st Battalion, 8th Infantry, 4th Infantry Division or 
the 285th Transportation Company were exposed to combat 
during the initial Vietnam tour of duty period in question.  
Additionally, any documentation as to individuals "killed in 
action" in Companies D and E during the August and September 
1968 period in question or in the 285th Transportation 
Company during the remainder of the initial Vietnam tour of 
duty period would prove very beneficial in determining this 
claim.  Appellant should also be requested to provide any 
additional specific details regarding claimed service 
stressors, such as names, approximate dates, and locations.

It also appears from an April 1971 service medical record 
that appellant may have received a psychiatric evaluation on 
or about that date.  However, a report of that in-service 
psychiatric evaluation, if in fact conducted, is not 
currently of record.  It is unclear from the evidentiary 
record whether the RO has specifically requested any service 
mental hygiene clinical records.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
to provide a detailed, written 
statement listing the specific 
stressors appellant claimed to have 
experienced in service.  He should 
provide specific information, such 
as dates and location of the 
incidents, unit assignments, who was 
involved, and what occurred.  In the 
event that he cannot recall the 
specific dates of the incidents and 
other particulars, he should as 
closely approximate the dates and 
give as much information as 
possible.  The appellant should be 
advised that he may submit 
alternative forms of evidence to 
support the claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.

2.  The RO should contact the 
appropriate service department, the 
National Personnel Records Center 
(NPRC), or any other appropriate 
organization, such as the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
to request (a) any in-service 
psychiatric/mental hygiene clinical 
records and (b) any additional 
information/material which might 
substantiate appellant's allegations 
that he was exposed to in-service 
stressors in Vietnam.  

Additionally, the appropriate 
organization should provide written 
verification for the record as to 
whether or not the Bronze Star Medal 
awarded appellant was for heroism or 
merely meritorious service (such as 
any Award Citations); whether said 
Companies D and E, 1st Battalion, 
8th Infantry, 4th Infantry Division 
or the 285th Transportation Company 
were exposed to combat during the 
initial Vietnam tour of duty period 
in question (including whether any 
individuals were "killed in 
action" in said military units 
during that period); and whether 
appellant was a member of a long-
range reconnaissance squad.  

3.  If service stressors are 
verified in whole or in part, the RO 
should then arrange an appropriate 
VA psychiatric examination.  The 
examiner should review the entire 
claims folder and express an opinion 
as to whether it is at least as 
likely as not (i.e., is there at 
least a 50 percent probability) as 
to the following:  (a) is a post-
traumatic stress disorder currently 
manifested, and (b) if a post-
traumatic stress disorder is 
currently manifested, is it 
etiologically related to appellant's 
active service?  

The examination report should 
contain a social, industrial, and 
military history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the claimed 
stressors.  In the event any 
additional examination/diagnostic 
studies (such as psychologic 
examination/testing) are medically 
deemed necessary to determine the 
etiology of the claimed disability, 
then these should be accomplished.  
In making this determination, the 
examiner should consider any 
research information provided; and 
utilize the nomenclature regarding 
post-traumatic stress disorder set 
forth in the American Psychiatric 
Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2002).  See 
also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

4.  The RO should review any 
additional evidence and readjudicate 
service connection for post-
traumatic stress disorder, with 
consideration of pertinent evidence 
and applicable court precedents and 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



